Order entered July 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01369-CV

                             MICHAEL D. WILSON, Appellant

                                               V.

                       WOODLAND HILLS APARTMENT, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04980-C

                                           ORDER
       The Court has before it appellant’s July 12, 2016 “Expedited Ex Parte Emergency Motion

for Continuance and Motion for Leave” in which he states he will be unavailable for any

hearings or matters from July 11 through July 29, 2016 and asks for an extension of any

deadlines during said period. Because appellant’s amended brief was filed July 11, 2016, there

are no deadlines that currently apply to appellant. Thus, to the extent he seeks a continuance or

extension of time, we DENY his motion.

       To the extent he is informing the Court of his schedule, we DIRECT the Clerk of the

Court to note appellant is unavailable from July 11 through July 29, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE